Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Objections
Claims 1 and 8 objected to because of the following informalities: 
Claim 1, line 1, “unburned gas” should read “an unburned gas”
Claim 1, line 4, “compressed air” should read “a compressed air”.  
Claim 8, line 1, “unburned gas adjustment unit” should read “an unburned gas adjustment unit”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “pilot fuel supply unit” and “main fuel supply unit” in claim 1, which are being interpreted as a set of fuel nozzles. In addition, the first, second and unburned gas adjustment units in claims 1 and 8 are being interpreted as a set of valves.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for being a single claim which claims both an apparatus and the method steps of using the apparatus.  See MPEP § 2173.05(p)II.
Claim 2 is rejected for the method step saying “is decided”.
Claims 3-5 are rejected for the method step saying “is obtained”.
Claim 6 is rejected for the method step saying “in response”.
Claim 7 is rejected for the method step saying “is estimated”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogata (US-Pub 2015/0275755).
Regarding claim 1, Ogata discloses a combustor (2, fig 1) of a gas turbine engine (GT, fig 1) in which unburned gas (19, fig 2) and an auxiliary fuel (18, fig 2) are supplied and combusted, the combustor comprising: a combustion chamber (10, fig 2) in which the unburned gas, the auxiliary fuel, and compressed air (A, fig 2) are supplied, and the unburned gas and the auxiliary fuel are combusted; a pilot fuel supply unit (11, fig 2) configured to supply solely the auxiliary fuel to a flame holding region (S1, fig 2) in the combustion chamber; a first auxiliary fuel amount adjustment unit (27, 23, fig 2) configured to adjust an amount of the auxiliary fuel supplied from the pilot fuel supply unit; a main fuel supply unit (20, fig 2) configured to supply the unburned gas and the auxiliary fuel to an unburned gas combustion region (S2, fig 2) in the combustion chamber continuous with the flame holding region; and a second auxiliary fuel amount adjustment unit (30, fig 2) configured to adjust an amount of the auxiliary fuel supplied from the main fuel supply unit, wherein the first auxiliary fuel amount adjustment unit is configured to adjust the amount of the auxiliary fuel supplied from the pilot fuel supply unit to an amount for flame holding (par. 0036, fuel is controlled to ensure flame stabilization, which one of ordinary skill in the art would recognize as flame holding) in the flame holding region throughout an operation of the gas turbine engine.

Regarding claim 3, Ogata discloses wherein the amount of the auxiliary fuel supplied from the pilot fuel supply unit is a minimum amount needed for flame holding in the flame holding region or an amount obtained by adding a predetermined amount to the minimum amount (the fuel added to the nozzle is enough to maintain flame holding, therefore it would have to be either the minimum amount needed for flame holding or more than the minimum amount).

Regarding claim 4, Ogata discloses wherein the amount of the auxiliary fuel supplied from the main fuel supply unit is an amount obtained by subtracting the amount of the auxiliary fuel supplied from the pilot fuel supply unit from a total amount of the auxiliary fuel to be supplied to the combustion chamber (the auxiliary fuel is supplied form either the pilot fuel supply unit or the main fuel supply unit, therefore the fuel would have to be equal to the amount determined by subtracting the amount of fuel supplied to the pilot supply unit from the total fuel amount).

Regarding claim 5, Ogata discloses wherein the total amount of the auxiliary fuel to be supplied to the combustion chamber is a fuel amount equivalent to a calorific value obtained by subtracting a calorific value of the unburned gas supplied from the main fuel supply unit from a total calorific value of a fuel to be supplied to the combustion chamber (the auxiliary fuel is supplied form either the pilot fuel supply unit or the main fuel supply unit, therefore the fuel would have to be equal to the amount determined by subtracting the calorific value of fuel supplied to the pilot supply unit from the total fuel calorific value).

Regarding claim 6, Ogata discloses wherein the amount of the auxiliary fuel supplied from the main fuel supply unit is increased or decreased in response to a load of the gas turbine engine (fig 3, fuel increases in response to load).

Regarding claim 7, Ogata discloses wherein an amount of the unburned gas supplied from the main fuel supply unit is estimated from a parameter having a correlation with a flow rate of the unburned gas (par. 0036, the fuel valve 28 delivers enough fuel by opening or closing the valve, the angle of how open or closed the valve is would correlate with a flow rate of the unburned gas).

Regarding claim 8, Ogata discloses further comprising unburned gas adjustment unit (28, fig 2) configured to adjust an amount of the unburned gas supplied from the main fuel supply unit.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ogata in view of Kasuga (8943826)
Regarding claim 2, Ogata discloses finding the amount of fuel needed for flame holding in the flame holding region (par. 0036).
Ogata does not disclose deciding the fuel amount for flame holding based on a pressure and a temperature of the compressed air at an inlet in the combustion chamber.
Kasuga teaches using temperature and pressure at an outlet of a compressor (which would be the inlet of the combustion chamber) in order to determine the amount of fuel which needs to supplied to the engine (col 2, lines 5-20), which at its minimum operation, would be the flame holding amount.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of fuel control disclosed by Ogata by using the temperature and pressure at the entrance of the combustion chamber to determine fuel flow requirements based on the teachings of Kasuga. One of ordinary skill in the art would recognize that the most important factors for maintaining stable combustion after fuel would be temperature and pressure of the incoming air, therefore using the pressure and temperature at the location closest to the entrance of the combustor would give the best look into how to best produce a stable flame.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ogata in view of Asai (US-Pub 2015/0059353)
Regarding claim 9, Ogata does not disclose wherein the unburned gas combustion region surrounds the flame holding region in the combustion chamber.
Asai teaches a combustor for a gas turbine wherein the unburned gas combustion region (33, fig 1) surrounds the flame holding region in the combustion chamber (32, fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the unburned fuel combustion region disclosed by Ogata by having the unburned fuel combustion region surround the flame holding region based on the teachings of Asai. Doing so would improve combustion efficiency by reducing unburned content discharge (par. 0059), as suggested by Asai.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN V MEILLER/Examiner, Art Unit 3741                                                                                                                                                                                                        
	
	/TODD E MANAHAN/              Supervisory Patent Examiner, Art Unit 3741